FILED

UNITED STATES DISTRICT COURT FEB ! 2 2020
FOR THE DISTRICT OF COLUMBIA Clerk, US. District and

Page David Penk, ) ——
Plaintiff,
Vv. Civil Action No. 19-3857 (UNA)
Donald John Trump,
Defendant.

MEMORANDUM OPINION

This matter, brought pro se, is before the Court on its initial review of plaintiff's
application for leave to proceed in forma pauperis and his “Emergency Complaint Challenging
Constitutionality of the International Federal Death Penalty Statute-the War Powers Act of 1973,
50 U.S.C. 1541-1548, facially and as applied,” ECF No. 1. The Court will grant the application
and dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ, P. 12(h)(3)
(requiring the court to dismiss an action “at any time” it determines that subject matter
jurisdiction is wanting).

“Federal courts are courts of limited jurisdiction, They possess only that power
authorized by Constitution and statute,” and it is “presumed that a cause lies outside this limited
jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations
omitted). The War Powers Act does not authorize a private cause of action. Sanchez-Espinoza
v, Reagan, 770 F.2d 202, 209 (D.C. Cir. 1985); see id. (explaining that the Act does not “identify
any special class to be benefited, but rather, for the protection of the general public, divide[s]
responsibility between the executive and legislative branches of government . . . in order to

secure sound and efficient conduct of military and foreign affairs”) (internal quotation marks and
citations omitted). Plaintiff's complaint, to the extent intelligible, 1s at most “a generalized
ormally does not warrant exercise of jurisdiction.” Warth v. Seldin, 422

grievance,” which “n
rder accompanies this

e will be dismissed. A separate O

Gn

United States District Jud

U.S. 490, 499 (1975). Therefore, this cas

Memorandum Opinion.

 
 

Date: February [0 , 2020
